United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3504
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Casey Joel Lindus

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: July 30, 2018
                               Filed: August 17, 2018
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Casey Lindus directly appeals after he pleaded guilty to a felon-in-possession
offense, and was sentenced by the district court1 to a prison term at the bottom of the

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
calculated Guidelines range. His counsel has moved for leave to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
reasonableness of Lindus’s sentence.

      Our review of the sentencing proceedings satisfies us that the district court did
not impose a substantively unreasonable sentence. See United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (sentences are reviewed under
deferential abuse-of-discretion standard; discussing substantive reasonableness); see
also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal, within-
Guidelines-range sentence may be presumed reasonable). In addition, having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, the judgment is affirmed.

      There having been no response by counsel to the certification requested by the
court’s July 28, 2018, order, his motion for leave to withdraw is denied.
                       ______________________________




                                         -2-